 Roadway Express, Inc. and Prod, Inc. (ProfessionalDrivers Council). Case 8-CA- I 1331March 23, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESI)AI.EOn November 24, 1978, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Roadway Express, Inc.,Akron, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on September 6, 1977,1 and thecomplaint, alleging violations of Section 8(a)(1) of the Act,issued on November 3. The hearing was held on February21, 1978, in Akron, Ohio. All briefs filed have been consid-ered.At issue in this case is the question whether Respondentunlawfully interfered with, restrained, and coerced its em-ployees by sending them threatening letters and engaging insurveillance of their concerted activities with respect to ademonstration by employees in front of Respondent's Ak-ron premises on or about June 6.FINDINGS OF FACT AND CONCLUSIONS or LAWA. Preliminary Findings and ConclusionsRespondent, a Delaware corporation, is engaged in thebusiness of transporting freight in interstate commerce. Itowns and operates terminals in Akron, and Toledo, Ohio,I All dates are in 1977 unless otherwise indicated.ROADWAY EXPRESS. INC.the only facilities involved in this proceeding. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.Professional Drivers Council, hereinafter called PROD,is an organization formed to promote safety and improveworking conditions in the trucking industry: to provide in-formation to union members: and to promote educational,legislative, and regulatory programs.B. The Demonstration on June 6About 2 weeks prior to June 6 several notices wereposted on bulletin boards at Roadway facilities announcinga PROD demonstration on June 6. On that date about 7:30a.m. Herbert W. Snyder, a member of PROD, a road driverfor Respondent at its Akron terminal and a road stewardfor Local 24 of the Teamsters, hereinafter called the Team-sters, the bargaining representative for Respondent's driversat its Akron and Toledo terminals, met with driver-employ-ees of Respondent and others at the VFW hall on Tall-madge Avenue in Akron. Snyder led the marchers to Re-spondent's general offices at 1077 Gorge Boulevard inAkron. There Snyder and other members of PROD, includ-ing employees of Respondent from other terminals andwives and children of members, paraded on the street infront of Respondent's building with placards advertisingtheir "gripes" or grievances. The demonstration was peace-ful. About 65 marchers walked back and forth carryingplacards with slogans, such as "Overtime Option for RoadDrivers." "Let's Stop Babysitting the Telephone," "Road-way's Equip is Suicide on Wheels," "Stop the 70 Hour aWeek Slavery," "We Are Tired Driving Down the High-way Asleep," and "I Would Like to See My Kids GrowUp." No attempt was made by Snyder or other demonstra-tors to negotiate with Respondent as to these grievances.No attempt was made by the demonstrators to stop trucksentering Respondent's office premises.On the morning of June 6 Snyder observed G. E. Corbin,Respondent's driver superintendent, in his car adjacent tothe Carpenter's union hall observing the gathering ofPROD members at the VFW hall. Snyder approached Cor-bin and asked Corbin what he was doing there. Corbin re-plied that he was there to find out who was present at thedemonstration. Snyder noted that Corbin was using a CBradio in his car to communicate with another person orpersons. While walking in front of Respondent's generaloffices, demonstrators observed that a big camera on a tri-pod was focused on them from Respondent's upper officewindow, that people were standing around, and a man wastalking on a telephone. Respondent introduced into evi-dence two pictures of the demonstrators and conceded thatthose pictures, at least, were taken by company officials.On June 6, following the demonstration, Snyder had oc-casion to be in the office of Warren Bond, Respondent'srelay manager. Snyder noticed a number of photographs ofthe demonstration. Snyder asked Bond's permission to lookat them and Bond told Snyder to go ahead and look. Sny-der recognized the pictures of many demonstrators, includ-ing his own. He also saw a letter signed by Dan Gunnlisting the names of drivers who had participated in the241 NLRB No. 63397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstration and who could be recognized from the pho-tographs of the demonstration.On June 28 Charles E. Simpson. a road driver for Re-spondent and one of the PROD demonstrators on June 6.called his driver superintendent, C. O. Sayre, from Spring-field, Indiana. Simpson complained to Sayre about defec-tive equipment. According to Simpson, the equipment hadbeen put on the ready line without being repaired afteranother driver had refused to use it. Sayre said to Simpson,"Don't you think you have done enough by going down toAkron?" Simpson asked, "Would you like to rephrase thatagain?" Sayre had no further comment.One of the main grievances of the demonstrators relatedto Respondent's practice of requiring the drivers to "babysitthe telephone." As explained by witnesses for the GeneralCounsel, it was the customary procedure for drivers avail-able for assignment to report to the dispatcher and ask tobe put "on the board." The dispatcher would indicate to thedriver that he should be ready for duty at a specific time.However, on many occasions the driver would not be calledat the set time or within a reasonable period after that time.Nevertheless, regardless of the length of time he was re-quired to wait for a telephone call from the dispatcher, thedriver could not leave the area of his telephone. A callscheduled for a 2-hour wait might not occur until 18 or 26hours later. In the interim the driver could not leave hishome without risking a warning letter because he was notavailable for work. After a certain number of warning let-ters a driver could be suspended under the terms of thecollective-bargaining agreement. Another grievance of thedemonstrators was that Respondent's drivers were requiredto work 70 hours in an 8-day week. Some of the demonstra-tors also believed that Respondent's drivers should be giventhe option of deciding whether they wanted to work over-time. A number of drivers complained about the heat gen-erated from the engines in Respondent's new trucks. Attimes the cab was unbearably hot. Other complaints relatedto the drivers' concern about unsafe trucks and fallingasleep at the wheel.The slogans on the placards, set forth above, advertisedthese grievances. Testimony of witnesses for the GeneralCounsel explicated the meaning of such slogans.C. The Certified LettersOn June 13, C. O. Sayre, Respondent's Toledo driversuperintendent, sent identical certified letters to road driv-ers Harold J. Estep and Ralph Cravens, two of the June 6demonstrators. The letters read as follows: "Your actions of6/6/77 is [sic] under investigation and if upon completionthe company reserves the right to discipline if deemed nec-essary." On June 14, G. E. Corbin, Respondent's Akrondriver superintendent, sent identical certified letters to roaddrivers Herbert Snyder, Archer Van Camp, James A.Spoerndle, and Herbert Carney, participants in the June 6demonstration. The letters read as follows: "This is to ad-vise you that a survey of your work record is being made atthis time. If record is such as to require disciplinary actionyou will be notified as to the time and date said hearing willbe conducted.Estep had been given permission by Foreman JerryBrewster on June I to be off duty on June 6. Estep hadnever previously received a letter from Roadway Expressstating that his actions on a given day were under investiga-tion.Ralph Cravens went on sick call on June 5 because of aninjured hand and remained on sick call for about 14 or 16days. Following his receipt of the June 13 letter Cravenshad a discussion with Sayre. Cravens said, "I don't under-stand this letter you sent me. You refer to my actions onJune 6, 1977." Sayre replied, "You know what you did on6 6 77." Cravens said, "Yes, I know I went to the doctor'sand it cost me $63. If you are talking about the PRODdemonstration, we didn't do anything wrong, and I wouldlike to know if you would take this letter out of my file."Sayre said, "No, I am not going to pull the letter out ofyour file." Cravens then said, "Thank you sir, you will behearing from me through a protest letter." Subsequently,Cravens wrote a letter of protest to Respondent, but did notfile a grievance. Cravens had never previously received aletter from Roadway informing him that his activities on agiven day were under investigation.Snyder was not scheduled to work on June 6. Snyder hadnever previously received a letter from Roadway Expressstating that his record was being investigated or surveyed.On May 19 Van Camp asked Corbin for permission to beoff on June 6 to attend to personal business. Corbin said,"Well, that's a long time off:" Van Camp relied, "Well. Ijust wanted to inform you now ahead of time." On June 2Van Camp was told by Bond that he could not have June 6off. Van Camp said, "Well, I may not need the day off. Imay just take care of this personal business and go on towork." Bond said, "We want you to be available all daythat day." Van Camp replied, "Well, I just explained that Iwould go to work as soon as I take care of my personalbusiness, but I have this personal business to take care of,and I must take care of it. Then I will be able to go towork." Van Camp called in approximately I p.m. on June 6that he was ready to go to work. He was not called to workuntil 5:10 p.m. on that day. Respondent suspended VanCamp for I day on the ground his absence on June 6 wasunauthorized. Van Camp filed a grievance pursuant to thecollective-bargaining contract. The grievance was denied bythe Ohio State Grievance Committee, the forum designatedunder the contract to hear grievances.Van Camp had never previously received a letter fromRoadway Express stating that his work record was beingsurveyed.Spoerndle was suspended by Respondent for I day be-cause he was not available for work on June 6. On a fewprevious occasions Spoerndle had been unavailable forwork at Roadway Express without receiving any written orverbal warnings for failing to be on "will call" or failing tobe available. On those occasions Spoerndle had not re-ceived any letters stating that his record was being sur-veyed.Spoerndle filed a grievance alleging that his suspensionwas due to the PROD demonstration. Respondent took theposition that Spoerndle had been suspended for unavaila-bility only. Spoerndle's grievance was denied by the StateJoint Committee.About 3 weeks after the June 6 demonstration Spoerndlehad a discussion with Dawson, Respondent's vice presidentfor maintenance. Dawson said, "I believe in what is right398 ROADWAY EXPRESS. INC.and to stand up for yourself in the manner of protesting,which you did, but I don't believe that you should havewent [sic] through PROD."Prior to June 6. Carney spoke to Respondent's dis-patcher, Bill Cuger, and told Cuger to put Carney on "willcall." A driver who wants to be off work for various reasonswill tell the dispatcher to put the driver on "will call." Thedriver then goes to the bottom of the list of active driversand builds up to be dispatched in turn. Prior to June 14Carney had never received any form of disciplinary actionfrom Roadway Express; nor had he ever received a letterfrom Roadway Express stating that his record was beingsurveyed.Carney was asked to report for work at 3 p.m. on June 6.He was standing by the dispatch window and heard BobStephens, a road driver, say to Bond, "Well, the demonstra-tion must have gone pretty good. I see you are all smiles."Bond replied, "They just made a bunch of ass holes out ofthemselves."The June 13 and 14 letters were issued by Respondentpursuant to article 46 of the collective-bargaining agree-ment, which provides: "Warning letters must be post-marked no later than ten (10) days following the Employ-er's knowledge of the violation, except in those cases wherea letter of investigation was issued within such ten (10) dayperiod." The letters of June 13 and 14 fall into the categoryof letters of investigation. The parties stipulated that theseletters were the only letters of investigation from January 1,1976, to the date of the hearing relating to a matter that didnot involve some type of accident.Analysis and Final Conclusions of LawInsofar as is here pertinent, Section 7 of the Act guaran-tees employees the right to engage in concerted activities for"the purpose of collective bargaining or other mutual aid orprotection ...." Under Section 8(a)(1) it is an unfair laborpractice for an employer to interfere with, restrain, or co-erce employees in the exercise of such rights. Section 9(a)provides that representatives selected by a majority of theemployees in a unit appropriate for the purposes of collec-tive bargaining with respect to rates of pay. wages. hours ofemployment, or other conditions of employment shall bethe exclusive representative of such employees for such pur-poses. There are two provisos to this Section: (1) "That anyindividual employee or group of employees shall have theright at any time to present grievances to their employerand to have such grievances adjusted, without the interven-tion of the bargaining representative, as long as the adjust-ment is not inconsistent with the terms of the collective-bargaining contract or agreement then in effect:" and (2)"That the bargaining representative has been given oppor-tunity to be present at such adjustment."In support of his prima facie case the General Counselproved that Respondent's employees, members of PROD.were engaged in concerted activity for their mutual aid andprotection on June 6. The General Counsel also proved thatRespondent, through Superintendent Corbin, engaged insurveillance and creating the impression of surveillance ofsuch activity on the morning of.lune 6 while the demonstra-tors were gathering in front of the VFW hall in Akron. Theevidence further establishes that Respondent engaged insurveillance of the protest demonstration in front of its gen-eral offices on Gorge Boulevard in Akron by taking picturesof the demonstrators, including driver-employees of Re-spondent.I also conclude that Superintendent Sayre's question toSimpson on June 28, relating to Simpson's complaint aboutdefective equipment (Don't you think you have doneenough by going down to Akron?") was a veiled warning toSimpson that his participation in the June 6 demonstrationhad put him in jeopardy with Respondent with respect tocomplaints about working conditions.I conclude further that the investigatory letters of June 13and 14 were intended by Respondent to inhibit and did, infact, inhibit employees from engaging in PROD demonstra-tions to protest working conditions, including Respondent'sdispatch procedures.The critical issue before me is whether the employees'concerted activity of June 6 is protected or unprotected.The General Counsel contends that it is protected under theprovisions of Sections 7 and 8(a)( ). Respondent arguesthat it is unprotected because of the Teamsters' status as theexclusive bargaining representative of Respondent's em-ployees, relying upon the Supreme Court's decision in Em-porium Capwell Co. v. Western Addition Community Organi-zation, 420 U.S. 50 (1975).The Board's original decision in The Emporium, 192NLRB 173 (1971), focused mainly on the question whetheremployees had a protected right to act outside a collective-bargaining contract and contrary to their Union's advice inmatters relating to alleged racial discrimination. TheBoard2found that the picketing activities of the employeeswas "no mere presentation of a grievance but nothing shortof a demand that the Respondent bargain with the picket-ing employees for the entire group of minority employees."3The complaint was dismissed.On certiorari to the U.S. Court of Appeals for the Dis-trict of Columbia, the Supreme Court agreed with theBoard, reversing the circuit court's contrary determination.'The Court held that the exclusivity principle of Section 9(c)takes precedence over Sections 7 and 8(a)( ) and leaves un-protected attempts by a minority of employees to engage inseparate bargaining with their employer with respect towages, hours, and conditions of employment. The Courtrefused to fashion an exception to the exclusivity principlein favor of employees who seek "to bargain separately withtheir employer as to the elimination of racially discrimina-tory employment practices peculiarly affecting them ...."5In the interim the Board issued United Parcel Service,Inc., 205 NLRB 991 (1973). On substantially less evidenceof the picketing employees' objective and without the spe-cial circumstance of alleged racial discrimination, theBoard, held that "the picketing employees acted in contra-vention of the contractual grievance procedure and soughtto initiate direct negotiations with the Respondent overmatters which properly were to be processed through theagreed-upon grievance procedure of a contract." United2 Members Jenkins and Brown dissenting.I The Emporium. 192 NLRB at 185.'485 F.2d 917.Emporium Capwell Co. 420 U.S. at 65.6 Then-Member Fanning and Member Jenkins dissenting.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDParcel Service, Inc., supra, footnote 2. In that case a minor-ity group of employees, including 10 stewards, agreed topicket the company between the hours of 9 a.m. and noonon July 17, 1971, a Saturday when no employees normallywould be working. Eleven picket signs advertised specificgrievances and complaints of the employees. At all timesmaterial Local 688 of the Teamsters was the exclusive bar-gaining representative of these employees. The picketingdid not interfere with the operation of a training school orthe work of drivers entering the company's premises. OnJuly 19 the company discharged two union stewards whoparticipated in the picketing on the ground that their pick-eting was a violation of their obligations under the contractboth as stewards and employees. On the same day the com-pany issued warning letters to 11 employees who partici-pated in the picketing.The Board adopted the conclusion of the AdministrativeLaw Judge7that the complaint as to the two dischargeesshould be dismissed under the rule of Spielberg Manufactur-ing Company, 112 NLRB 1080 (1955). With respect to thewarning letters, the Board's conclusion that one of the pur-poses of the picketing was to "seek and obtain direct nego-tiations with a top Respondent official" was based uponadmissions by one of the discharged employees, RonaldGushleff. At a hearing before the joint committee, Gushleffgave a statement that "probably in my own case I washoping beyond hope that Mr. Hebebrand [the MissouriDistrict Manager] would appear on the scene and I thoughtat that time maybe he'll talk to me, if he sees me on aSaturday ...." Gushleff also testified by picketing on July17 he was "Attempting to communicate with Roy Hebe-brand, the Missouri District Manager."8In Emporium Capwell, supra, the Supreme Court reliedupon the following facts to conclude that the demonstratorswere attempting to engage in separate bargaining: Theunion representing the affected employees had invoked thegrievance procedure of the existing contract to resolvecharges that the company was engaged in racial discrimina-tion. Several employees took the position that the unionshould picket the company's store because the contractualgrievance procedure was inadequate to cure their grievance.This the union refused to do, asserting that it was bound bythe processes of its contract. The dissident employees re-fused to participate in the grievance procedure. Instead, thedissident employees held a press conference and expressedtheir desire to deal directly with the top management of thecompany. Thereafter, these employees picketed the storeand urged a consumer boycott of the store. The secretary-treasurer of the union again asked them to rely on the griev-ance procedure and warned that they could be fired fortheir activities. The picketers continued to press their de-mand to deal directly with the company president.The facts in the instant case are sharply in contrast tothose in Emporium Capwell. There is no evidence here thatthe demonstrators insisted on bargaining separately withRespondent's top management in derogation of the Team-sters' bargaining authority. There is no evidence that theTeamsters objected in word or deed to the conduct of theThe title of Trial Examiner was changed to Administrative Law Judge onAugust 19, 1972.B United Parcel Service, Inc., 205 NLRB at 997-998.demonstrators in protesting Respondent's method of effec-tuating dispatch procedures and other company practicesas to which the contract is silent. There is no evidence thatthe employees' peaceful demonstration was contrary to,and in derogation of, the contractual grievance procedure.Indeed, the Teamsters processed the grievances of VanCamp and Spoerndle, who were suspended by Respondenton the ground that they were unavailable for work on June6. Apparently, the Teamsters were in agreement withSpoerndle that his suspension was due to the PROD dem-onstration, contrary to Respondent's position that he hadbeen suspended only because of unavailability. There is noevidence that the demonstrators attempted to injure Re-spondent's business by appealing to customers to boycottRespondent. Nor did the demonstrators impede ingress oregress to Respondent's premises. The bylaws of the ToledoArea Chapter of PROD specifically disclaim an exclusivebargaining function. Contrary to Respondent's contention,there is no evidence in this record that PROD functions asa labor organization for the purposes of collective bargain-ing with this or any other Employer.A number of employees testified as to their purpose indemonstrating on June 6. Snyder testified that the protestwas to "Maybe bring attention to other people, the newsmedia, the public." He denied that he was seeking directnegotiations with Respondent for PROD. Cravens also de-nied that he was seeking direct negotiations with Respon-dent or to process specific grievances with Respondent.Similarly, Estep denied that he was seeking direct negotia-tions with Respondent or to discuss or process individuallyany specific grievances he may have filed against Respon-dent. Spoerndle testified that the day before the protestPROD sent out a press release informing the news media ofthe PROD demonstration. Spoerndle was named in thepress release as the area coordinator for PROD.Against this testimony there is the undeniable fact thatthe employees were carrying placards in front of Respon-dent's premises advertising grievances relating to theirworking conditions, grievances arguably subject to thegrievance-arbitration procedures or collective-bargainingnegotiations. Cravens testified that "We wanted them [Re-spondent] to hear our side of it, so when we go to the Unionto see if there is some way to change the contract for thedispatch, you [Respondent] would already know what usdrivers are asking for." He agreed that he was attempting tocommunicate to Roadway his unhappiness with the dis-patch procedures. The hope was that Roadway officialswould pay attention to the drivers' protest and change itsprocedures.In Emporium Capwell. supra, the Supreme Court notedthat the principle of exclusive representation is "temperedby safeguards for the protection of minority interests."9Onesuch safeguard permits an employee to present his griev-ances to his employer without the cooperation of his unionand with the consent of his employer to have those griev-ances adjusted so long as the adjustment is not inconsistentwith the terms of the collective-bargaining agreement'0and9420 U.S. at 65.10 The Black-Clawson Company v. International Association of MachinistsLodge 355, District 137, 313 F.2d 179, 185 (2d Cir. 1972), interpreting theproviso to Sec. 9(a).400 ROADWAY EXPRESS, INC.the union is given an opportunity to be present at the ad-justment.' Clearly, the demonstrators in the instant case would beengaged in protected concerted activity if they had pre-sented Respondent with a list of their grievances, with thehope that Respondent would hear their grievances and re-spond. Dawson, Respondent's vice president for mainte-nance, conceded to Spoerndle that Spoerndle had a right tostand up for himself and protest and objected only toSpoerndle's protest through PROD. It may well be thatRespondent was equally concerned with the fact that theprotest took the form of picketing under the auspices ofPROD. Normally, picketing, even peaceful picketing is atactic utilized by employees to put pressure on their em-ployer to yield to their demands. But peaceful, informa-tional picketing is not unlawful absent an unlawful objec-tive and it is protected concerted activity under Section 7 ofthe Act absent an impermissable objective. Contrary to Re-spondent's contention, the instant case is clearly distin-guishable with respect to the employees' objective from theSupreme Court's decision in Emporium CapwKell, supra.While the quantum of evidence as to the employees' objec-tive was less in United Parcel Service, Inc., supra, I find thatcase too distinguishable. In the instant case there is insuffi-cient evidence to warrant the conclusion that the concertedactivity of these employees on June 6, otherwise protected,was unprotected because of an admission by the participat-ing employees that they were engaged in an attempt to bar-gain separately with Respondent in derogation of the au-thority of their exclusive bargaining representative. Theweight of the evidence in this case is that the demonstratorson June 6 picketed with placards to alert the public andRespondent to certain disagreeable working conditionswith the hope that these conditions would be corrected ei-ther by Respondent itself voluntarily or in future negotia-tions between Respondent and the Teamsters.Accordingly, I find that Respondent violated Section8(a)(l) of the Act by the following conduct:(1) Superintendent Corbin's statement to Snyder on themorning of June 6 that Corbin was present on TallmadgeAvenue to observe who was present for the PROD demon-stration, thereby creating the impression of surveillance.(2) Superintendent Corbin's presence on Tallmade Ave-nue on the morning of June 6 to observe employees prepar-ing to participate in the PROD demonstration, thereby en-gaging in surveillance.(3) Respondent's conduct in taking pictures of the dem-onstrators on June 6, thereby engaging in further surveil-lance of protected concerted activity.(4) Superintendent Sayre's veiled warning to Simpson onJune 28 because of his participation in the demonstrationon June 6 by questioning whether Simpson had not doneenough by going down to Akron.(5) Respondent's conduct in sending investigatory lettersto employees who participated in the June 6 demonstration,thereby interfering with, restraining, and coercing employ-ees in the exercise of their Section 7 rights.The above unfair labor practices are unfair labor prac-tices within the meaning of Section 2(6) and (7) of the Act.H Second proviso to Sec. 9a).I make no finding with respect to the suspensions of VanCamp and Spoerndle because of their unavailability forwork on June 6. While these suspensions were litigated to alimited extent, the complaint does not allege that either sus-pension is an unfair labor practice and Respondent was atno time on notice that it would be required to defend itselfas to such conduct.ORDER12The Respondent, Roadway Express, Inc., Akron, Ohio,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Creating the impression of surveillance of its employ-ees' protected concerted activities.(b) Engaging in surveillance of its employees' protectedconcerted activities by physical observation and picturetaking of such activities.(c) Warning employees concerning their participation inprotected concerted activities by questioning whether suchconduct was not "enough" in the context of employee com-plaints about working conditions.(d) Threatening employees with possible future disciplin-ary action because of their participation in protected con-certed activity by sending them investigatory letters of theeffect that disciplinary action may be required as a result ofthe employees' protected concerted activity.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Rescind and remove from all personnel files and rec-ords of Respondent copies of the letters of June 13 and 14and all references thereto sent to employees who partici-pated in the June 6 demonstration at Respondent's generaloffice on Gorge Boulevard in Akron, Ohio.(b) Notify the employee recipients of the above letters, inwriting, that all such letters are rescinded and all copies andreferences to such letters have been removed from the em-ployees' personnel files and Respondent's records.(c) Post at its terminals in Toledo and Akron, Ohio, cop-ies of the attached notice marked "Appendix."'3Copies ofsaid notice, on forms provided by the Regional Director forRegion 8, after being duly signed by its representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.11 In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted b) the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.L3 In the event that this Order Is enforced b) a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted b) Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board "401 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNolI(CE To EMPIOYEESPOSTED BY ORDER OF 111ENATIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WIL.I NOT engage in surveillance or create theimpression of surveillance with respect to our employ-ees' protected concerted activities.WE WILL. NOT warn employees not to participate inprotected concerted activities by suggesting that theyhave done enough by engaging in such conduct in thecontext of employee complaints about working condi-tions.WE WILl. NOT threaten our employees with possiblefuture disciplinary action because of their participationin protected concerted activity by sending them inves-tigatory letters to the effect that disciplinary actionmay be required as a result of such protected concertedactivity.WE; WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the Act.WE WILL rescind and remove from all personnel filesand company records copies of such letters and all ref-erences thereto sent on June 13 and 14, 1977, to em-ployees who participated in the June 6, 1977, demon-stration at Respondent's general offices on GorgeBoulevard in Akron, Ohio.WE wil.i. notify the employee recipients of the aboveletters, in writing, that all such letters are rescindedand all copies and references to such letters have beenremoved from the employees' personnel files and com-pany records.ROADWAY EXPRESS, IN(C.402